Opinion of the Court by
Judge Williams:
Appellees claim the land in contest under the will of -Barnabas Johnson and appellants claim it as heirs to said Johnson. His will had been probated by the county court from which an appeal had been taken to the circuit court and a bill in equity is now pending to contest its validity.
In this state of affairs it was eminently proper to transfer this common law proceedings, for a recovery of the land, to the equity side of the docket and consolidate it with the suit there pending to set aside said will so probated by the county court, and a refusal to do so on appellant’s motion was erroneous.
Should the chancellor set aside said will such decree would be an end to this suit, hence, the importance of its transfer.
Wherefore the judgment is reversed, with directions to transfer the cause to the equity docket and consolidate it with the case there pending between these parties.